MALLARD, Chief Judge.
Defendant was charged with violation of G.S. 14-223. This statute makes it a misdemeanor “[i]f any person shall willfully and unlawfully resist, delay or obstruct a public officer in discharging or attempting to discharge a duty of his office.”
This statute condemns the activity of any person wilfully and unlawfully resisting or delaying or obstructing a public officer in discharging or attempting to discharge a duty of his office. One of the duties of a deputy sheriff is to investigate alleged assaults with shotguns when they are reported to him. When the evidence is taken in the light most favorable to the State, the conduct and language of the defendant on this occasion was such as to prevent the officer from then and there talking to a person at the scene of the alleged crime. The evidence reveals that after the officer got in his car and drove away from the defendant, he was able to talk to Blount. The conduct of the defendant caused a delay in the investigative process which was an official duty of the officer. In order to convict one of a violation of this nature, the State does not have to show that a defendant resisted, delayed and obstructed an officer. It is sufficient if a defendant unlawfully and wilfully resists, or delays, or obstructs an officer.
Blount was not arrested and did not have to go with the deputy sheriff. Neither did he have to answer the questions the officer may have desired to ask. It was not improper for the defendant to tell Blount he did not have to go with the officer, but he did not have the right, by the continued use of loud and abusive language, to prevent the officer from talking to Blount. It was a duty of the deputy sheriff to investigate the alleged assault that had been reported to him. In doing so, it was proper to question Blount who was on the Main Street of Creswell at night with a shotgun. The deputy sheriff was unable to talk to Blount because of the loud and abusive language of the defendant over a period of several minutes. He had to drive away from the scene in order to talk to Blount, and this constituted a delay in the performance of his duty as an officer.
There does not have to be an assault on or actual physical interference with the officer in order to constitute the crime. Neither does the conduct of a defendant have to be so effective that it permanently prevents the officer from making his investigation.
*206The evidence here was sufficient for the jury to find that the defendant unlawfully and wilfully, by his loud and abusive language directed at the officer delayed him in making his investigation. This required the submission of the case to the jury. The judgment imposed is within the limits prescribed by the statute.
Although the warrant is not a model one, we think it was sufficient to charge an offense under the statute.
Defendant assigns as error certain portions of the charge, but when the charge is considered as a whole, no prejudicial error appears.
Defendant has other assignments of error which we find to be without merit under the applicable rules of law.
We hold that the defendant has had a fair trial, free from prejudicial error.
No error.
Judge Graham concurs.
Judge Parker dissents.